
	
		I
		112th CONGRESS
		2d Session
		H. R. 6327
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to improve eligibility requirements for uninsured individuals with a
		  preexisting condition for coverage under the Preexisting Condition Insurance
		  Program (PCIP).
	
	
		1.Short titleThis Act may be cited as the
			 PCIP Improvement Act of
			 2012.
		2.Improved eligibility
			 under PCIP for the uninsured with a preexisting condition
			(a)In
			 generalSection 1101(d) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C.
			 18001(d)) is amended—
				(1)by amending
			 paragraph (2) to read as follows:
					
						(2)is not covered under creditable coverage as
				of the date on which such individual is applying for coverage through the high
				risk pool and has not had any creditable coverage terminated in order to become
				eligible for coverage through the high risk pool;
				and
						;
				and
				(2)by adding after
			 and below paragraph (3) the following: In paragraph (2), the term
			 creditable coverage has the meaning given such term in section
			 2701(c) of the Public Health Service Act, as in effect on the date of enactment
			 of this section, but does not include any coverage (commonly referred to as
			 mini-med coverage) that limits the annual benefits payable to an
			 amount that is less than $250,000..
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply to applications of
			 individuals submitted on or after such date for coverage as eligible
			 individuals through a qualified high risk pool. The Secretary of Health and
			 Human Services shall issue such regulations or guidance as may be necessary to
			 implement such amendments on a timely basis.
			
